Citation Nr: 1212276	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  04-43 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama




THE ISSUE

Entitlement to service connection for post traumatic stress disorder (PTSD).  




ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The Veteran had active service from June 1953 to June 1956.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal, in part, from a December 2006 decision by the RO which denied service connection for PTSD.  The Board remanded the appeal for additional development in July 2009 and February 2011.  

The claim of service connection for an acquired psychiatric disorder other than PTSD was denied by the Board in January 2008.  Thus, the current appeal will be confined solely to the issue of service connection for PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  The Veteran did not engaged in combat with the enemy during military service.  

2.  Credible supporting evidence of an in-service stressor sufficient to support a diagnosis of PTSD has not been demonstrated.  

3.  The Veteran does not have PTSD as a result of military service, nor is there any competent, credible, probative evidence that any claimed PTSD is related to service.  


CONCLUSION OF LAW

The Veteran does not have PTSD due to disease or injury which was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2011).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  This must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in September 2006.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

With respect to the duty to assist in this case, the Veteran's service treatment records and all VA and private medical records have been obtained and associated with the claims file.  The Veteran was examined by VA during the pendency of this appeal and was afforded an opportunity for a personal hearing, but declined.  Further, the Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issue on appeal, nor has he articulated any cogent or plausible argument that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of this claim.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that he still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Id.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Service connection for PTSD requires: (1) medical evidence diagnosing the condition, (2) credible supporting evidence that the claimed in-service stressor actually occurred, and (3) a link, established by medical evidence, between current symptomatology and the claimed, in-service stressor.  38 C.F.R. § 3.304(f).  

The evidence necessary to establish the occurrence of a stressor during service to support a diagnosis of PTSD will vary depending upon whether the veteran engaged in "combat with the enemy" as established by official records, including recognized military combat citations, or other supportive evidence.  If the VA determines that the veteran engaged in combat with the enemy and the alleged stressor is combat-related, then the veteran's lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required, provided that such testimony is found to be "satisfactory," i.e., credible, and "consistent with the circumstances, conditions or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. Brown, 9 Vet. App. 163, 164 (1996); West v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If, however, the VA determines that the veteran did not engage in combat with the enemy or that the veteran engaged in combat with the enemy, but the alleged stressor is not combat-related, the veteran's lay testimony, by itself, is insufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain credible supporting evidence that corroborates the veteran's statements or testimony.  Cohen v. Brown, 10 Vet. App. 128, 142 (1993).  

The regulations pertaining to PTSD also do not require verification of an in-service stressor if involving "fear of hostile military or terrorist activity."  Rather, lay testimony alone can be used to establish the occurrence of an in-service stressor in these situations.  The new regulatory provision requires that: (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor.  Id.   

Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period.  38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in lapse of time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) is the difficulty in diagnosing the disability and the strength of the evidence establishing an identity between the disease manifestations and the subsequent diagnosis.  A strong evidentiary link tends to ensure the disease is not due to "intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a question of fact for the Board to address."  Bielby v. Brown, 7 Vet. App. 260, 266 (1994).  

PTSD

In deciding a claim for service connection on the merits, the Board must assess the credibility and weight of all evidence, including the Veteran's statements and the medical evidence to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  See Cartwright v. Derwinski, 2 Vet. App. 24, 26 (1991); Hatlestad v. Derwinski, 1 Vet. App. 164, 169-70 (1991); Gilbert v. Derwinski, 1 Vet. App. 49, 59 (1990).  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows or fails to show, on the Veteran's claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

The Veteran contends that he suffers from PTSD due to two traumatic incidents that he witnessed in service and believes that service connection should be established for PTSD.  The first incident occurred at the firing range during in basic training when a soldier committed suicide by putting his rifle in his mouth and pulling the trigger.  The other incident occurred in October 1955, when two of his buddies drowned after their amphibious landing craft sank during a training exercise.  The Veteran reported that he helped rescue them, but that the hatch cover was damaged and that they couldn't get it open.  When they finally opened the hatch, the two men were dead and he helped pull them out of the water.  The Veteran asserted that he has had nightmares of these incidents and has been nervous, anxious and avoided crowds since the first incident in basic training.  

Concerning the Veteran's contentions, while he is competent to provide evidence regarding his personal experiences, any such assertions must be weighed against other contradictory or inconsistent statements and objective evidence of record.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom Maxon v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) [it was proper to consider the Veteran's entire medical history, including a lengthy period of absence of complaints].  

As an initial matter, the Board notes that the Veteran's service treatment records (STRs) are completely silent for any complaints, treatment, abnormalities or diagnosis referable to any psychiatric problems during service.  In fact, on a Report of Medical History (RMH) for release from service in June 1956, the Veteran specifically denied any trouble sleeping, frequent or terrifying nightmares, depression or excessive worry, loss of memory or amnesia, or nervous trouble of any sort, and no pertinent abnormalities were noted on examination at that time.  

Concerning the reported stressors, the Board notes that on his initial application for VA compensation benefits in December 2003, the Veteran made no mention of any specific incidents or traumatic experiences in service and asserted only that he was anxious and avoided crowds.  In his notice of disagreement, the Veteran reported that he has been anxious and nervous ever since boot camp, but again made no mention of any traumatic experiences.  Similarly, private medical records from 1994 to 2004, showed no complaints, treatment or pertinent abnormalities referable to any sleeping problems, nightmares or psychiatric symptoms.  In fact, on VA depression and PTSD screens in December 2004, 2005 and 2006, the Veteran specifically denied that he had ever experienced an incident that was so frightening, horrible or upsetting that he had nightmares or thought about it when he did not want to, that he avoided situations that reminded him of the incident, or that he was on constant guard or easily startled because of any such incident.  

In a letter received in August 2005, the Veteran's wife reported that the Veteran had several medical problems, including restless sleep, and inquired as to whether the Veteran could be evaluated for PTSD.  

In a stressor statement, received in August 2006, the Veteran reported that two of his service buddies drowned during a training exercise in 1955, but that he could not recall their names.  

In January 2007, the Veteran's spouse contacted VA and requested that the Veteran be tested for Alzheimer's.  She reported that his son and several friends where he had worked noticed a big difference in his memory.  She also reported that her former husband died with Alzheimer's and that she could see the changes taking place in the Veteran.  

VA treatment records showed that the Veteran was referred to the dementia clinic for evaluation of memory lapse in February 2007.  The diagnostic impression on a VA psychiatric questionnaire in February 2007 was cognitive disorder, not otherwise specified (NOS).  

On a VA neuropsychological test in March 2007, the Veteran reported memory problems for two to three years, including forgetfulness, problems with names and getting lost or confused while driving.  The test results showed some mild memory impairment, but was otherwise within normal limits.  The examiner indicated that early signs of dementia was possible, but that a definitive diagnosis was premature and that other causes for his cognitive problems should be ruled out and the Veteran reexamined in two to three years.  

The diagnosis on a May 2007 VA outpatient note was PTSD with depressed mood.  The half page note did not include any stressor information or indicate the basis for the diagnosis.  

In a stressor statement, received in July 2007, the Veteran reported that while out on the firing range one night during basic training, one of his buddies turned an M-1 rifle on himself and blew his brains out, and that he has had nightmares of this incident ever since.  He also reported that two other his buddies died during a training exercise when their amphibious vehicle sank in 1955, either because the hatch was not closed properly or there was a leak.  

In a letter received in February 2008, the Veteran reported that the amphibious training accident occurred in October 1955, and that the Service Department never disclosed what happened, but that he suspected that his two buddies had drowned.  

When seen by VA in April 2008, the Veteran reported that he witnessed a soldier's suicide while standing in line at the firing range when he put the rifle in his mouth and pulled the trigger.  The Veteran also reported that when the amphibious craft sank, he went out into the water and helped pull the two dead bodies from the sunken craft.  

In September 2010, the Veteran submitted copies of two newspaper articles in support of his claim.  One of the articles reported that a soldier from Ft Jackson was found dead in the woods near Alcolu, SC in August 1953, and that a .22 caliber rifle was found beside the body.  The article stated that soldier had been visiting his sister on a weekend pass and had been reported missing by family members.  

The other newspaper articles reported that three soldiers were killed during a night training exercise when two amphibious vehicles capsized in rough seas about 50 yards off shore in May 1956.  The articles noted that the five member crew of one of the landing craft escaped unharmed, and that two members from the second craft also escaped, but that three others died in the accident.  The newspapers indicated that one body was recovered the following day and that the other two were still missing two days after the accident.  

In July 2011, the RO obtained a copy of Morning Reports (MR) for August 17, and September 3, 1953, for Battery A, 56th Field Artillery Battalion, 8th Artillery Division (Btry A, 56th FA Bn, 8th Div Arty) at Ft Jackson, SC.  The MRs showed that the soldier identified in the newspaper article died from an accidental gunshot wound to the right side of the temple from a .22 caliber rifle in a cotton field near Alcolu, SC on Aug 15, 1953.  

The existence of a valid service stressor is a factual question for VA adjudicators, based on an assessment of the credibility and probative weight of all the evidence.  The Board is not bound to accept the Veteran's uncorroborated accounts of alleged stressors during service, nor is the Board required to accept the unsubstantiated opinions that alleged PTSD had its origins in service.  Where the claimed stressor is not related to combat, "credible supporting evidence" is required and "the appellant's testimony, by itself, cannot as a matter of law, establish the occurrence of a noncombat stressor."  See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  The requisite additional evidence may be obtained from sources other than the veteran's service records.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996), aff'd, 124 F.3d 228 (Fed. Cir. 1997) (table).  

Concerning the Veteran's reported stressors, the Board finds that his description of the incidents are inconsistent with the actual events as reported in the newspaper articles and the official service records, and raise serious questions as to his ability to provide accurate and reliable historical information.  Based on the following discussion of the facts and circumstances of the reported stressors, the Board accords little evidentiary weight to the Veteran's contentions.  

With respect to the soldiers death from a gunshot wound, the official service records showed that the soldier was not a member of the Veteran's unit and, moreover, did not die at the firing range, but in a cotton field, off post while on a weekend pass.  The record showed that the Veteran was assigned to the 1st Infantry Regiment at Ft. Jackson, whereas the dead soldier was a member of Btry A, 56th FA Bn, 8th Div Arty.  Further, the soldier died from a .22 caliber gunshot wound to the right temple and not from an M-1 rifle (.30 caliber) fired into his mouth as reported by the Veteran.  Given the circumstances the soldiers death, it is not possible that the Veteran was a witness to the incident and unlikely that he even knew the soldier.  

As to the drowning incident, while the Veteran was stationed at the military post where the incident occurred, the evidence does not show that any of the dead soldiers were members of his unit or that the Veteran actually witnessed the event.  In this regard, the Board finds that the Veteran's descriptions of this incident and his alleged involvement are not only inconsistent with the reported facts, but contradict his previous accounts, and reflects negatively on his credibility.  

Specifically, in letters received in November 2007 and February 2008, and when seen by VA in April 2008, the Veteran reported that he was onshore watching the events unfold.  On the latter occasion, the Veteran reported that his two buddies were piloting the craft, and that he went into the water, located the sunken craft and assisted in the attempted rescue.  However, in letters received in September 2010 and February 2012, and on VA examination in October 2011, the Veteran reported that he was the driver of the doomed landing craft.  

The fact that three crew members died in the accident, not two, and that only one body was recovered - and not until the following day, also undermines the Veteran's assertions that he helped pull his two buddies from the sunken craft.  

The Board also notes that the Veteran has consistently reported that the incident occurred in October 1955.  However, the records showed that the actual incident occurred in May 1956, one month prior to the Veteran's discharge from service.  

It is also interesting to note that in his substantive appeal received in November 2007, the Veteran reported that he recently contacted another member of his unit to obtain a letter confirming the reported stressors, but that his buddy did not remember the incidents.  The fact that another member of his amphibious unit could not recall what certainly would be a memorable event, raises serious doubts as to the Veteran's assertions that he, and by extension, his unit participated in the fatal training incident, and further undermines his credibility.  

In addition, the Veteran was examined by VA in October 2011, to determine whether he had PTSD which was related to service.  The examiner reviewed the claims file and included a detailed description of the Veteran's complaints, medical and service history, and the clinical findings on examination.  The diagnoses included obsessive compulsive disorder (OCD) and dementia, NOS.  The examiner indicated that while the Veteran reported a number of traumatic stressors and psychiatric symptoms associated with those events, he did not endorse the full DSM-IV TR criteria for PTSD, and opined that the Veteran did not meet the criteria for a diagnosis of PTSD at that time.  

The examiner stated that even if a diagnosis of PTSD could be made, it would be based entirely on the Veteran's self-reported subjective information which was not corroborated by any evidence in the claims file.  The examiner pointed out that the Veteran's description of the drowning incident on examination was inconsistent with his prior descriptions of that event.  He also noted that the Veteran's assertion that he was treated for psychiatric symptoms in service was not shown in the STRs.  In discussing the Veteran's medical history, the examiner noted that there had been questions concerning his cognition since at least 2007, that he was shown to have changes consistent with vascular infarcts on a private MRI, and that his wife described observing ongoing TIA events.  Although his wife (who was a nurse) attributed the Veteran's behavior to PTSD, the examiner indicated that the reported symptoms were more likely related to his OCD.  

The evidentiary record also includes several VA outpatient notes which include a diagnosis of PTSD.  However, it is readily apparent that the diagnoses were based entirely on the Veteran's self-described history, which the Board does not find to be credible.  Further, the reports did not include any discussion or independent analysis of the Veteran's service records or his inconsistent and contradictory statements regarding the events and circumstances of the reported stressors.  To the extent that the VA reports suggested that the Veteran has PTSD which is related to service, the reports were otherwise lacking in a factual basis.  See Cohen v. Brown, 10 Vet. App. 128, 140 (1997); West v. Brown, 7 Vet. App. 70, 77 (1994); see also M21-1MR, Part III.iv.4.H.29.h-k.  Thus, the Board finds that the reports are of no probative value and declines to assign any evidentiary weight.  

As to the statements from the Veteran's wife that she believes that he has PTSD, the Board concedes that, as a former nurse, she has some medical expertise.  However, she has been married to the Veteran for only a couple of years (see December 2003 original claim), and has no firsthand knowledge of his experiences in service.  The Board notes that his wife also reported that the Veteran's behavioral changes were similar to that of her former husband who had Alzheimer's.  Given the wife's limited knowledge of the Veteran's medical and service history, the Board finds that her observations are of little probative value in establishing the etiology of his current psychiatric problems.  

Since the Veteran is not credible, and the lay statements from his wife attempting to support his claim are of little probative value, the medical assessments based on this evidence is not probative.  Consequently, absent credible, probative supporting evidence, an essential element for a grant of service connection for PTSD is not established.  

The Board considered the October 2011 Appeals Management Center assessment to the effect that the evidence submitted by the Veteran, i.e., newspaper articles and his contentions, and the fact that he was assigned to the military installations where the reported incidents occurred, raised a reasonable basis to concede the reported drowning stressor.  However, for the reasons discussed above, the Board concludes otherwise.  

In reaching its conclusion, the Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Therefore, the Board is unable to identify a reasonable basis for granting service connection for PTSD.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C. § 5107(b)); 38 C.F.R. § 3.102.  


ORDER

Service connection for PTSD is denied. 




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


